Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Amanda                Appeal from the County Court at Law of
Nicole Fannin and Cavin Reed Fannin and                Bowie County, Texas (Tr. Ct. No. 15-D-
In the Interest of E.M.F., a Minor Child               0814-CCL). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
No. 06-16-00018-CV                                     Burgess participating.




       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                        RENDERED MAY 24, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk